United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2696
                                  ___________

Larry Knapp and Paul Tinder,            *
                                        *
             Appellants,                *
                                        *
      v.                                * Appeal from the United States District
                                        * Court for the Southern District of Iowa.
Linda Hanson, Individually, and         *
Official Capacity as Director of Iowa *
Department of Personnel, and Paul H. *
Wieck II, Individually, and Official    *
Capacity as Commissioner of Iowa        *
Department of Public Safety,            *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: April 20, 1999
                               Filed: July 9, 1999
                                  ___________

Before RICHARD S. ARNOLD and WOLLMAN,1 Circuit Judges, and
      MAGNUSON,2 District Judge.
                             ___________


      1
        The Honorable Roger L. Wollman succeeded the Honorable Pasco M.
Bowman as Chief Judge of the United States Court of Appeals for the Eighth Circuit
at the end of the day on April 23, 1999.
      2
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, sitting by designation.
MAGNUSON, District Judge.

      Larry Knapp and Paul Tinder appeal from the judgment of the district court3
dismissing their claims against Appellees Linda Hanson and Paul Wieck. Knapp and
Tinder asserted various constitutional legal theories in their claims that they were
wrongfully denied longevity benefits from their employment with the Department of
Public Safety. Applying a rational basis standard to Appellants' equal protection
claims, the district court found that the state's statute allowing longevity pay only for
highway patrol workers was constitutional. Under the same reasoning, the court also
dismissed the due process claim. Finally, the court dismissed Appellants' claim for
deprivation of property. We affirm.


                                           I.


      Appellants are both employed as fire prevention experts in the Iowa
Department of Public Safety.        Iowa State Highway Patrol workers are also
Department of Public Safety employees. Under Iowa Code section 80.8, members of
the highway patrol are allowed to receive longevity pay. However, this right is not
afforded to fire prevention officers. Essentially, Appellants contend that by not
granting them longevity pay, the state is discriminating against them. In their
complaint, Appellants asserted equal protection, due process, and deprivation of
property claims, based on the United States Constitution and the Iowa Constitution.




      3
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.

                                          -2-
                                           II.


      We review the grant of a motion to dismiss de novo. See Springdale Educ.
Ass'n v. Springdale Sch. Dist., 133 F.3d 649, 650 (8th Cir. 1998). For the purposes
of a motion to dismiss, the Court takes all facts alleged in the complaint as true.
Westcott v. Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990). Further, the Court must
construe the allegations in the complaint and reasonable inferences arising from the
complaint favorably to the plaintiffs. See Morton v. Becker, 793 F.2d 185, 187 (8th
Cir. 1986). A motion to dismiss should be granted only if “it appears beyond doubt
that the plaintiff can prove no set of facts which would entitle him to relief.” Id.; see
Conley v. Gibson, 355 U.S. 41, 45-46 (1957). The Court applies these standards in
the following discussion.


                                A. Equal Protection


      The statute at issue provides that members of the Iowa Highway Patrol may
receive longevity pay after five years of service. See Iowa Code § 80.8.4 Appellants
assert that this provision denies them equal protection of the law under the fourteenth
amendment. See U.S. Const. Amend. XIV, § 1. Appellants also assert similar equal
protection claims under the Iowa Constitution. See Iowa Const. Art. I, § 6. Because


      4
       Section 80.8 provides that "[t]he members of the Iowa state patrol shall be
paid additional compensation in accordance with the following formula: When
members of the Iowa state patrol have served for a period of five years their
compensation then being paid shall be increased." Iowa Code § 80.8. The statute
provides for similar salary increases for each consecutive five years of service. See
id.

                                          -3-
Iowa law deems federal and state equal protection clauses to be identical, all of
Appellants' equal protection claims are subject to the same analysis. See Exira
Community Sch. Dist. v. State of Iowa, 512 N.W.2d 787, 792-93 (Iowa 1994) (citing
Bruns v. State, 503 N.W.2d 607, 609-11 (Iowa 1993)).


      Equal protection analysis turns on the classification drawn by the statute in
question. Unless a law places a burden on a fundamental right or focuses on a
suspect class, it is subject to a rational basis standard of scrutiny. See Weiler v.
Purkett, 137 F.3d 1047, 1051 (8th Cir. 1998). Suspect classifications include those
such as race, alienage, gender, or national origin. See City of Cleburne v. Cleburne
Living Ctr., 473 U.S. 432, 440 (1985). The statute at issue in the present case does
not address a suspect classification; rather, it differentiates between highway patrol
workers and other members of the Department of Public Safety.


      Appellants concede that the rational basis standard applies to their equal
protection claims. However, Appellants assert that, rather than focus on whether the
Iowa Legislature had a rational reason for enacting the statute as a whole, this Court
must focus on whether a rational basis exists for the classification within the statute.
Either view nets the same result because by analyzing the statute, the Court must
necessarily analyze the classification as well. In FCC v. Beach Communications,
Inc., 508 U.S. 307, 313 (1993), the Supreme Court held that "a statutory classification
that neither proceeds along suspect lines nor infringes fundamental constitutional
rights must be upheld against equal protection challenge if there is any reasonably
conceivable state of facts that could provide a rational basis for the classification."
Thus, as long as a plausible reason exists for the classification, the Court's scrutiny

                                          -4-
must end. See id. at 313-14. Additionally, under a rational basis standard of review,
the statute at issue carries with it a "strong presumption of validity." Id. at 314; see
also City of Waterloo v. Selden, 251 N.W.2d 506, 508 (Iowa 1977).


      The present statute withstands equal protection attack because the Appellees
have identified a rational reason for the statute. A rational relationship exists between
the state's goal of maintaining an experienced Highway Patrol workforce and offering
longevity pay to those members of the Patrol who serve at least five years.
Additionally, Appellants are incorrect in their contention that this issue cannot be
decided on a motion to dismiss. See, eg., Johnson v. City of Minneapolis, 152 F.3d
859, 862-63 (8th Cir. 1998), cert. denied 119 S. Ct. 1035 (1999) (affirming the district
court's grant of a motion to dismiss on equal protection claim); Morgan v. City of
Florissant, 147 F.3d 772, 774 (8th Cir. 1998) (same). When all that must be shown
is "any reasonably conceivable state of facts that could provide a rational basis for the
classification," it is not necessary to wait for further factual development. Beach
Communications, Inc., 508 U.S. at 313. Accordingly, we affirm the district court's
dismissal of Appellants' equal protection claims.5


                    B. Due Process / Deprivation of Property

      5
        Appellant asserts that in finding that a rational reason existed for the statute,
the district court somehow considered facts outside of the record. We find this
argument meritless. The government asserted that, based on the language of the
statute at issue, it was reasonable to assume that the legislature wanted to promote
retention of highway patrol workers when it decided to grant them longevity pay.
This statement no more considers facts outside of the record than do any of
Appellants' assertions. Further, Appellants do not cite any specific statement made
in the district court's order that refers to facts outside of the record.

                                          -5-
      Appellants also assert a claim under 28 U.S.C. § 1983 based on the Due
Process Clause of the Fourteenth Amendment and the Iowa Constitution. However,
having found that the statute in question does not violate equal protection, it follows
that the statute does not violate substantive due process. See Minnesota v. Clover
Leaf Creamery Co., 449 U.S. 456, 470 n.12 (1981) (citing Exxon Corp. v. Governor
of Maryland, 437 U.S. 117, 124-25 (1978) (holding that a statute which bore a
rational relationship to its stated interest withstood a substantive due process attack)).
Both theories utilize the rational basis analysis, and we have already determined that
a rational basis exists for the statute. Therefore, Appellants do not have a cognizable
claim under the Due Process Clause.


      Moreover, Appellants' claim for deprivation of property must fail because
Appellants have no property right in either their employment with the state or in
longevity pay. Appellants now argue that they are only claiming a property right in
a benefit of their employment. Appellants assert that an implied contract was created
out of the custom of granting longevity pay to some workers. To support this
assertion, Appellants cite Mummelthie v. City of Mason City, 873 F. Supp. 1293
(N.D. Iowa 1995). There, the court stated that property interests could be created
from "[a]greements implied from 'the promisor's words and conduct in light of the
surrounding circumstances.'" Id. at 1330 (citing Perry v. Sindermann, 408 U.S. 593,
601-02 (1972)). However, here, Appellants never assert that the state made any
statement or action which induced them into believing they would receive longevity
pay. The mere fact that longevity pay was given to highway patrol workers simply
cannot suffice to create an implied contract with fire prevention experts. Therefore,
Appellants have no claim for deprivation of property.

                                           -6-
                                         III.


      Finally, Appellants assert that the district court erred when it denied their
motion to amend the complaint. We review the denial of a motion to amend for abuse
of discretion. See Fuller v. Secretary of Defense, 30 F.3d 86, 88 (8th Cir. 1994).
Under Rule 15 of the Federal Rules of Civil Procedure, leave to amend should be
granted freely "when justice so requires." Fed. R. Civ. P. 15(a). However, futility
constitutes a valid reason for denial of a motion to amend. See Fuller, 30 F.3d at 88.
In the present case, the district court noted that any attempt by Appellants to amend
their complaint would be futile because the court had already found a rational basis
for the statute. See Appendix at 6 n.3. In light of our agreement with the district
court's conclusions on the merits, we further find that the court did not abuse its
discretion in denying the motion to amend.


                                         IV.


      In summary, we find that Appellants' equal protection claims fail because the
Iowa statute granting longevity pay to highway patrol workers satisfies the rational
basis standard of scrutiny. For the same reasons, Appellants' federal due process
claim fails. Additionally, because Appellants do not have a property interest in either
their employment or in receiving longevity pay, they do not have a claim for
deprivation of a property right. Finally, as any amendment to the complaint would
have been futile, the district court did not abuse its discretion when it denied
Appellants' motion to amend. The order of the district court is affirmed.

                                         -7-
A true copy.


  ATTEST:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -8-